Citation Nr: 1528887	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-35 658	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for skin cancer, for the time period prior to September 11, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from July 1939 to September 1945.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an evaluation in excess of 50 percent for skin cancer, for the time period prior to September 11, 2014, was requested.

2.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to TDIU was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an evaluation in excess of 50 percent for skin cancer, for the time period prior to September 11, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In this case, the Veteran submitted a substantive appeal pertaining to the issues of entitlement to an evaluation in excess of 50 percent for skin cancer, for the time period prior to September 11, 2014, and entitlement to TDIU in October 2014.  

On an Appeal Satisfaction Notice form, received in April 2015, the Veteran acknowledged that he was withdrawing all remaining issues associated with his appeal.  The Board thus finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal.  

The Board is cognizant that the Veteran's representative submitted a motion for advance on the docket as well as an Informal Hearing Presentation for these matters in May 2015.  However, the Veteran's withdrawal of his appeal became effective when received by the Board in April 2015.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also DeLisio v. Shinseki, 25 Vet. App. 45 (2011); 38 C.F.R. § 20.204 (2014).  

In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to an evaluation in excess of 50 percent for skin cancer, for the time period prior to September 11, 2014, is dismissed.

The appeal for entitlement to TDIU is dismissed.


		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


